 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRIS LAVALE WASHINGTON,                            No. 1:18-cv-00368-DAD-SKO (HC)
12                        Petitioner,                     ORDER VACATING FINDINGS AND
                                                          RECOMMENDATIONS
13             v.
                                                          (Doc. 26)
14    C. PFEIFFER, Warden,
15                        Respondent.
16

17            Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. On April 29, 2019, the undersigned issued Findings and

19   Recommendation to dismiss the petition, because petitioner had failed to submit a declaration

20   signed under penalty of perjury stating he had filed the first amended petition, as ordered by the

21   Court on March 15, 2019. (Doc. Nos. 25, 26.) On June 19, 2019, Petitioner filed a declaration

22   under penalty of perjury in compliance with the Court’s order of March 15, 2019. (Doc. 29.)

23            Accordingly, the Findings and Recommendation issued on April 29, 2019, are hereby

24   VACATED.

25
     IT IS SO ORDERED.
26
27   Dated:     June 20, 2019                                         /s/   Sheila K. Oberto               .
                                                         UNITED STATES MAGISTRATE JUDGE
28
                                                         1
